Jenkins, Chief Justice.
While it is recognized that creditors without a judgment or lien are not, as a general rule, entitled to the appointment of receivers in the absence of other facts and circumstances authorizing equitable intervention, yet the evidence in this case as it is now presented (as set forth in the statement of facts) was sufficient to bring the case from within the operation of the general rule, and the order of the lower court appointing receivers at the instance of tort claimants who had established prima facie liability will not be disturbed. Cohen v. Meyers, 42 Ga. 46; Pendleton v. Johnson, 85 Ga. 840 (11 S. E. 144); Goodroe v. C. L. C. Thomas Warehouse, 185 Ga. 399 (195 S. E. 199); Irwin v. Willis, 202 Ga. 463 (43 S. E. 2d, 691). Nor will the defendant be heard to complain because the trial court voluntarily conditioned its order granting the receivership upon the defendants’ giving a specified bond in lieu thereof, the amount and terms of which bond are not excepted to.

Judgment affirmed in both cases.


All the Justices concur, except Wyatt, J., who took no part in the consideration or decision oj this case.

Smith, Kilpatrick, Cody, Rogers & McClatchey and E. D. Smith Jr., for Geele et al.
Powell, Goldstein, Frazer & Murphy, A. B. Conger, Vance Custer, W. H. Miller, H. G. Bell, Newell Edenfield, and Arnold, Gambrell & Arnold, for Willis et al.
Moise, Post & Gardner, for Torbert.
Moise, Post & Gardner, Henry A. Stewart, Sapp & Erwin, J. N. Peacock Jr., William C. McLean, Leonard Farkas & Walter H. Burt, Beck, Goodrich & Beck, James E. Morrisette, McQueen & McQueen, Sam Brown Lippitt, Wright & McGuire, and Reuben Wright, for persons at interest, not parties to record.